Citation Nr: 1219882	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim of service connection.  

In August 2010, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

As a final introductory matter, the Board notes that the Veteran has asserted on multiple occasions that he is unable to work due to his rheumatoid arthritis.  Additionally, he provided statements from his treating VA and private physicians pertaining to his inability to work due to his medical condition.  However, no further development was made in the claims file.  In light of the action taken below to remand the Veteran's claim of service connection for rheumatoid arthritis, the Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of service connection for rheumatoid arthritis. 

A review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits.  At the September 2010 VA examination, the Veteran indicated that he was receiving SSA benefits due to his rheumatoid arthritis.  Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This appeal must be remanded to obtain the Veteran's complete SSA record.

The Veteran was afforded a VA examination in September 2010.  After examining the Veteran, the VA examiner noted a diagnosis of rheumatoid arthritis.  Additionally, the examiner stated that there was no evidence to support that the Veteran's rheumatoid arthritis had its onset in service.  Furthermore, he stated that SMRs, including interval physicals and the separation physical were silent for hand and joint disabilities.  The examiner also noted that the claims file showed that the Veteran's rheumatoid arthritis was established in the 1980's.  The examiner concluded that it was less likely as not that the Veteran's rheumatoid arthritis was related to service, to include Agent Orange exposure.  Additionally, the examiner noted that rheumatoid arthritis was not included on the list of presumptive medical disabilities due to Agent Orange exposure at that time.  The Board concludes that this VA opinion is of little probative value because the examiner failed to provide a clear opinion and supporting rationale as to the etiology of the Veteran's rheumatoid arthritis.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Additionally, the examiner's opinion that rheumatoid arthritis was not included on the list of presumptive medical disabilities due to Agent Orange exposure, does not preclude the Veteran from obtaining service connection due to Agent Orange exposure.  Specifically, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's rheumatoid arthritis, to include Agent Orange exposure.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) Verify that the Veteran's VA records are up to date.  

2) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing.

3) After the foregoing, the Veteran should be scheduled for a VA examination with an appropriate specialist to evaluate his rheumatoid arthritis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's rheumatoid arthritis.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's rheumatoid arthritis had its onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure in Vietnam. 

In rendering these opinions, the examiner should acknowledge the medical evidence of record, such as service treatment records, VA outpatient treatment records (to include the July 2005 ambulatory care note), private treatment records, the September 2010 VA examination report, the Veteran's lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationale for each opinion and conclusion reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


